Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents in the information disclosure statements of 21 February 2019 and 24 January 2020 have been considered with respect to the provided English abstracts.
Specification
The abstract of the disclosure is objected to because it does not make it clear that the alloy is a quantum dot alloy.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
 The disclosed process includes an embodiment where the first and second compounds are the same and then an alloy is formed through cation exchange. It is unclear how an alloy is produced in this embodiment when first and second compounds have the same composition, and therefore the same cations. In addition, it is unclear what is meant by the “at a predetermined position”  and “at the predetermined position”, especially in view of the description of the microstructure of the nanomaterial. Finally, the disclosed process states a layer is formed in the first disclosed reaction system. The use of “layer” in these examples is incorrect since the disclosed process forms particles or a film. A layer by definition requires the presence of a substrate or support and there is no support or substrate present in the initial reaction system. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to an alloy nanomaterial comprising a plurality of units arranged sequentially along a radial direction where the unit comprising a type A1 gradient alloy having an energy level width that increases from the center to the surface of the unit and a type A2 gradient alloy having an energy level width that decreases from the center to the surface of the unit. It is noted that art recognized definition of “energy level width” is the width of discrete values of energy necessary to change the state of an electron from the ground state to an excited state. Thus it does not limit the alloy to any specific type of alloy and thus includes metallic alloys, semiconductive alloys and ceramic or glass alloys. The limitations of claims 6, 7, 21 and2 do not further the composition of the alloy. The specification makes it clear, in the background 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite since it is unclear to which gradient alloy the claimed formula applies, type A1 or type A2. 
Claims 8 and 9 are indefinite since it is unclear how the claimed light emission peak wavelength range and the full width at half maximum range relate to the claimed alloy nanomaterial of claim 1since there is nothing in claim 1 indicating that the claimed alloy nanomaterial is exhibits luminance. 

Claims 11-15 are indefinite since it is unclear how these precursors relate to the process of claim 10 since the process of claim 10 does not include any precursors in the claimed synthesizing steps. The process of claim 10 simply states “synthesizing a first compound” and “synthesizing a second compound”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 8-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,203,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented process is identical to that of claims 10-20 of this application and the patented claims state that the patented process produces the nanomaterial having the same emission shifts as described in third pargraph of claim 10. Nanomaterials having this property has the structure of claim 10 of this application. Patented claim 12 teaches nanomaterial produced by the process of patented claim 1 and thus suggests the nanomaterial of claim 1 of this application. The devices of patented claim 13 which .
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a Group II-VI quantum dot alloy nanomaterial where the nanomaterial comprises a plurality of N alloy nanostructural units, where N>2, arranged sequentially along a radial direction; wherein the units comprise alternating gradient alloy A1 and gradient alloy A2, where gradient alloy A1 has the formula Cdx0Zn1-x0Sey0S1-y0, where x0 is 0-1, y0 is 0-1, x0 and y0 cannot both be 0 at the same time or 1 at the same time and x0 and y0 both increase from the center of the nanomaterial to the surface of the nanomaterial  and gradient alloy A2 is a Group II-VI gradient alloy having an energy level width which decreases from the center of the nanomaterial to the surface of the nanomaterial.
There is no teaching or suggestion in the cited art of record of a Group II-VI quantum dot alloy nanomaterial where the nanomaterial comprises a plurality of N alloy nanostructural units, where N>2, arranged sequentially along a radial direction; wherein the units comprise alternating gradient alloy A1 and gradient alloy A2, where gradient alloy A2 has the formula Cdx0Zn1-x0Sey0S1-y0, where x0 is 0-1, y0 is 0-1, x0 and y0 cannot both be 0 at the same time or 1 at the same time and x0 and y0 both decrease from the center of the nanomaterial to the surface of the nanomaterial  and gradient alloy A1 is a Group II-VI gradient alloy having an energy level width which increases from the center of the nanomaterial to the surface of the nanomaterial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/17/22